     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENRIQUE TORRES,                                   No. 2:18-cv-3136 MCE KJN P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    PAUL LOZANO,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2015 conviction for first

20   degree burglary. Petitioner claims his due process rights were violated by a jury instruction that

21   permitted the jury to consider the witness’ level of certainty in evaluating eyewitness

22   identification, and that there was insufficient evidence that the house was inhabited. After careful

23   review of the record, this court concludes that the petition should be denied.

24   II. Procedural History

25          On September 17, 2015 a jury found petitioner guilty of first degree burglary. (ECF Nos.

26   13-1; 21-1 at 113.) In a bifurcated proceeding, the trial court found petitioner previously

27   sustained a serious felony offense qualifying as a strike under California’s Three Strikes Law, and

28   had also served two prior prison terms. (ECF Nos. 13-1, 13-2 at 1.)
                                                       1
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 2 of 18


 1          On November 6, 2015, petitioner was sentenced to fifteen years in state prison. (ECF No.

 2   21-1 at 11.)

 3          Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

 4   District. The conviction was affirmed. (ECF No. 13-2.) Petitioner filed a petition for review in

 5   the California Supreme Court on April 4, 2018, which was denied on June 13, 2018. (ECF Nos.

 6   13-3, 13-4.)

 7          On December 3, 2015, petitioner filed a petition for writ of habeas corpus in the

 8   Sacramento County Superior Court. (ECF No. 21-8.) On January 4, 2016, the superior court

 9   dismissed the petition for lack of jurisdiction because petitioner’s case was pending appeal. (ECF

10   No. 21-9.)

11          Petitioner filed the instant petition on December 4, 2018. (ECF No. 1.)

12          On May 14, 2019, petitioner’s second claim, which was unexhausted, was voluntarily

13   withdrawn by petitioner, and struck by the undersigned. (ECF No. 18.)

14   III. Facts1

15          In its unpublished memorandum and opinion affirming petitioner’s judgment of

16   conviction on appeal, the California appellate court provided the following factual summary:

17                  On a Saturday evening in May 2015, two men burglarized a house in
                    the Arden-Arcade area of Sacramento. The homeowner (victim) and
18                  her daughter lived in the house, but were not home at the time. The
                    house was in the process of being sold, so they routinely spent
19                  weekends at a relative’s house to facilitate potential buyers’ ability
                    to see the house.
20
                    Two testifying witnesses saw the burglary occur. One of these
21                  witnesses, S.J., positively identified defendant as one of the burglars
                    and did so with certainty. This identification, coupled with the fact
22                  defendant was detained in the area a short time after the burglary
                    because he matched the general description provided to law
23                  enforcement officers, was the only evidence connecting him to the
                    crime. Because defendant challenges an instruction directing the jury
24                  to consider the certainty with which an eyewitness makes an
                    identification in assessing the reliability of that identification, we
25                  describe in some detail S.J.’s identification of defendant, placing it
                    in the context of each witness’s account of the burglary.
26
     1
27     The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
     District in People v. Enrique Torres, No. C080759 (Feb. 22, 2018), a copy of which was lodged
28   by respondent as Lodged Document 2 at 2-5. (ECF No. 13-2 at 2-5.)
                                                       2
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 3 of 18


 1               The victim’s house was located at the corner of Bell Street and Santa
                 Anita Drive. The neighbor across the latter street, T.B., testified that
 2               he pulled into his driveway at around 6:30 p.m. and saw two men
                 pushing an empty Home Depot platform cart up the victim’s
 3               driveway. He lost sight of the men as they got to the house. A few
                 minutes later, he saw the same men coming back down the driveway
 4               with what appeared to be an appliance on the cart. While he did not
                 get a close enough look to identify either man, he described them as
 5               “dark complected,” “either ... [B]lack or Hispanic,” with an
                 “average” height and build. He also testified one of the men might
 6               have gotten onto a bicycle while the other pushed the cart north on
                 Bell Street.
 7
                 S.J. and his girlfriend were riding their bicycles down Bell Street
 8               when the burglars were making their way down the driveway. As S.J.
                 described in his testimony, “two Hispanic males were coming down
 9               the driveway with an orange cart with a washer and dryer on it. The
                 washer and dryer fell off at the bottom of the driveway, and they were
10               struggling to get both items back on the cart.” S.J. became suspicious
                 when he nodded to the men as he passed by and asked them how they
11               were doing, but received no response. He then looked up the
                 driveway and saw the gate on the side of the victim’s house and side
12               door to the garage looked like they had been “kicked open.” At that
                 point, S.J. stopped and told the men he would be taking the cart, but
13               “they immediately took off down the street.” As S.J. described, both
                 men got onto bicycles and towed the appliances north on Bell Street,
14               each man holding onto the cart with one hand. When they got a short
                 distance up the street, they stopped, unloaded the appliances from the
15               cart, and carried them through a gap in some oleander bushes
                 dividing Bell Street from a frontage road. Rather than follow in
16               pursuit, S.J. called 911 and reported the burglary to law enforcement
                 authorities. S.J. testified the men were wearing black shorts, white
17               knee-high socks, tennis shoes, and white shirts, one sleeveless and
                 the other a plain t-shirt. He also explained that he saw their faces
18               clearly because it was still light outside and he was “probably closer
                 than three feet” away when he and his girlfriend passed by on their
19               bicycles.

20               Sheriff’s deputies arrived about 15 minutes later. The Home Depot
                 cart was found in a drainage ditch between Bell Street and the
21               frontage road where S.J. saw the men disappear with the appliances
                 between the oleanders. From that location, one of the deputies saw
22               defendant walking towards him from the south along the frontage
                 road. Defendant, a Hispanic male, was wearing charcoal gray shorts,
23               white crew socks, tennis shoes, a white t-shirt, and a baseball cap. He
                 was detained as matching the general description provided to the 911
24               operator.

25               The washer was found a short distance north of where defendant was
                 detained, in the side yard of a house facing the frontage road. The
26               gate providing access to this yard was not locked and could easily be
                 opened from the road. About 15 minutes before deputies arrived in
27               the neighborhood, J.G., a neighbor three houses south of the house
                 where the washer was found, heard yelling and what sounded like
28               “hard wheels on the street” outside. He came outside to investigate,
                                                     3
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 4 of 18


 1                  saw someone pushing “a big white box” toward the other house, and
                    then went back into his house. Less than 10 minutes later, he again
 2                  heard yelling and returned to his front yard, where he saw a Hispanic
                    male without a shirt walking past his house south on the frontage
 3                  road. The man appeared to be “motioning and yelling to someone”
                    further south on the frontage road. J.G. also testified at trial, but could
 4                  not identify the person he saw walking past his house and did not see
                    the person to whom that person was apparently yelling and
 5                  motioning. Nor did he see where the shirtless man went once law
                    enforcement officers began arriving on the scene.
 6
                    As mentioned, defendant was detained on the frontage road several
 7                  houses south of J.G.’s house. A helicopter that was also dispatched
                    to the area located a second person matching the general description
 8                  a short distance north of where the washer was found, but deputies
                    responding to that location were unable to find the potential suspect.
 9                  The dryer was also never located.

10                  About an hour after the burglary, S.J. participated in an in-field show
                    up and positively identified defendant as one of the burglars. It was
11                  still light outside when the show up occurred. S.J. viewed defendant
                    for about 30 seconds before making the identification, asking to see
12                  him from the front, side, and back, which the sheriff’s deputies
                    accommodated. As one of the deputies testified, S.J. seemed
13                  confident in his identification and said defendant’s height, hair style,
                    facial hair, skin tone, t-shirt, shorts, socks, and shoes were the same.
14                  S.J. confirmed during his testimony that he was confident in his
                    identification of defendant, adding that defendant’s “mannerism,”
15                  which he clarified meant, “how he carried himself,” was also
                    consistent with that of one of the burglars. When asked whether he
16                  could positively identify anyone in the courtroom, S.J. said he
                    “believe[d] it would be the gentleman in the blue shirt,” indicating
17                  defendant, but he could not “say definitively.”

18                  Finally, we note defendant’s fingerprints did not match any of the
                    latent prints obtained from various places in the victim’s house,
19                  garage, and back yard. The washer was processed for fingerprints
                    prints as well, but none were found.
20
21   People v. Torres, slip. op. at 2-5 (ECF No. 13-2 at 2-5).

22   IV. Standards for a Writ of Habeas Corpus

23          An application for a writ of habeas corpus by a person in custody under a judgment of a

24   state court can be granted only for violations of the Constitution or laws of the United States. 28

25   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

26   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

27   U.S. 62, 67-68 (1991).

28   ////
                                                         4
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 5 of 18


 1          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 2   corpus relief:

 3                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
 4                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
 5
                         (1) resulted in a decision that was contrary to, or involved an
 6                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
 7
                         (2) resulted in a decision that was based on an unreasonable
 8                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
 9

10   28 U.S.C. § 2254(d).

11          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

12   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

13   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

14   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

15   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

16   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

17   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

18   precedent may not be “used to refine or sharpen a general principle of Supreme Court

19   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

20   v. Rodgers, 133 S. Ct. 1446, 1450 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155
21   (2012) (per curiam)). Nor may it be used to “determine whether a particular rule of law is so

22   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,

23   be accepted as correct. Id. Further, where courts of appeals have diverged in their treatment of

24   an issue, it cannot be said that there is “clearly established Federal law” governing that issue.

25   Carey v. Musladin, 549 U.S. 70, 77 (2006).

26          A state court decision is “contrary to” clearly established federal law if it applies a rule
27   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

28   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
                                                         5
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 6 of 18


 1   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 2   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

 3   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 2 Lockyer v.

 4   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

 5   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

 6   because that court concludes in its independent judgment that the relevant state-court decision

 7   applied clearly established federal law erroneously or incorrectly. Rather, that application must

 8   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

 9   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

10   ‘independent review of the legal question,’ is left with a ‘“firm conviction”‘ that the state court

11   was ‘“erroneous”‘”). “A state court’s determination that a claim lacks merit precludes federal

12   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

13   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

14   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

15   court, a state prisoner must show that the state court’s ruling on the claim being presented in

16   federal court was so lacking in justification that there was an error well understood and

17   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

18   562 U.S. at 103.

19          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

20   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,
21   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

22   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

23   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

24   considering de novo the constitutional issues raised.”).

25   ////

26   2
       Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        6
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 7 of 18


 1          The court looks to the last reasoned state court decision as the basis for the state court

 2   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 3   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

 4   previous state court decision, this court may consider both decisions to ascertain the reasoning of

 5   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

 6   federal claim has been presented to a state court and the state court has denied relief, it may be

 7   presumed that the state court adjudicated the claim on the merits in the absence of any indication

 8   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

 9   may be overcome by a showing “there is reason to think some other explanation for the state

10   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

11   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

12   does not expressly address a federal claim, a federal habeas court must presume, subject to

13   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

14   298 (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

15   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

16   539 U.S. 510, 534 (2003).

17          Where the state court reaches a decision on the merits but provides no reasoning to

18   support its conclusion, a federal habeas court independently reviews the record to determine

19   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

20   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo
21   review of the constitutional issue, but rather, the only method by which we can determine whether

22   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

23   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

24   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

25          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

26   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze
27   just what the state court did when it issued a summary denial, the federal court must review the

28   state court record to determine whether there was any “reasonable basis for the state court to deny
                                                        7
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 8 of 18


 1   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

 2   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 3   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

 4   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

 5   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

 6   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

 7            When it is clear, however, that a state court has not reached the merits of a petitioner’s

 8   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

 9   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

10   F.3d 1099, 1109 (9th Cir. 2006).

11   V. Petitioner’s Claims

12            A. First Claim: Jury Instruction Error

13            Petitioner claims that his due process rights were violated by jury instruction CALCRIM

14   No. 315, which permitted the jury to consider the sole eyewitness’ level of certainty in evaluating

15   eyewitness identification. Petitioner argues there was no physical evidence tying petitioner to the

16   crime, and the eyewitness and the prosecutor went over the level of the eyewitness’ certainty

17   “again and again.” (ECF No. 1 at 6.) Petitioner points to the jury’s questions during deliberation

18   as evidence that the certainty factor was critical to the verdict, specifically their question, “Does a

19   single credible eyewitness without corroborating physical evidence satisfy the burden of proof of

20   guilty beyond a reasonable doubt?” (ECF No. 1 at 6.) Petitioner argues that “[i]t is well
21   established that the correlation between the certainty of an eyewitness and the accuracy of his

22   identification is weak at best.” (Id.)

23            Respondent counters that petitioner cites no Supreme Court authority clearly establishing

24   a constitutional right to a criminal trial free from instructions that indicate an eyewitness is more

25   believable if certain that the identification is correct, and that fair minded jurists could argue that

26   the two U.S. Supreme Court cases relied upon by the state appellate court foreclose petitioner’s
27   claim.

28   ////
                                                         8
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 9 of 18


 1          The last reasoned rejection of petitioner’s first claim is the decision of the California

 2   Court of Appeal for the Third Appellate District on petitioner’s direct appeal. The state court

 3   addressed this claim as follows:

 4                  Defendant contends the trial court prejudicially erred and violated his
                    federal constitutional rights by instructing the jury with a portion of
 5
                    CALCRIM No. 315 directing the jury to consider the level of
 6                  certainty with which an eyewitness made an identification in
                    evaluating the accuracy of that identification. Defendant did not
 7                  object to this instruction at trial. “Failure to object to instructional
                    error forfeits the issue on appeal unless the error affects defendant’s
 8                  substantial rights. [Citations.] The question is whether the error
 9                  resulted in a miscarriage of justice under People v. Watson (1956) 46
                    Cal.2d 818, 299 P.2d 243. [Citation.]” (People v. Anderson (2007)
10                  152 Cal.App.4th 919, 927.) Because our Supreme Court has
                    previously rejected this contention, we are bound to conclude there
11                  was no error.
12                  As delivered to the jury in this case, CALCRIM No. 315 provides:
                    “You have heard eyewitness testimony identifying the defendant. As
13
                    with any other witness, you must decide whether an eyewitness gave
14                  truthful and accurate testimony. [¶] In evaluating identification
                    testimony, consider the following questions: Did the witness know
15                  or have contact with the defendant before the event? How well could
                    the witness see the perpetrator? [¶] What were the circumstances
16                  affecting the witness’ ability to observe, such as lighting, weather
                    conditions, obstructions, distance, and duration of observation? How
17
                    closely was the witness paying attention? [¶] Was the witness under
18                  stress when he or she made the observation? Did the witness give a
                    description, and how does that description compare to the defendant?
19                  How much time passed between the event and the time when the
                    witness identified the defendant? [¶] Was the witness asked to pick
20                  the perpetrator out of a group? Did the witness ever fail to identify
21                  the defendant? [¶] Did the witness ever change his or her mind about
                    the identification? How certain was the witness when he or she made
22                  an identification? [¶] Are the witness and the defendant of different
                    races? Was the witness able to identify other participants in the
23                  crime? [¶] Was the witness able to identify the defendant in a
                    photographic or physical lineup? Were there any other circumstances
24                  affecting the witness’ ability to make an accurate identification? [¶]
25                  The People have the burden of proving beyond a reasonable doubt
                    that it was the defendant who committed the crime. If the People have
26                  not met this burden, you must find the defendant not guilty.” (Italics
                    added.)
27

28   ////
                                                        9
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 10 of 18


 1               As our Supreme Court explained in People v. Sanchez (2016) 63
                 Cal.4th 411 (Sanchez), the court “specifically approved” CALCRIM
 2               No. 315’s predecessor, CALJIC No. 2.92, “including its certainty
 3               factor” in People v. Wright (1988) 45 Cal.3d 1126 (Wright), and
                 “reiterated the propriety of including this factor” in People v.
 4               Johnson (1992) 3 Cal.4th 1183 (Johnson). (Sanchez, supra, 63
                 Cal.4th at p. 462.) After noting certain out-of-state cases have
 5               disapproved instructing on the certainty factor in light of “scientific
                 studies that conclude there is, at best, a weak correlation between
 6               eyewitness certainty and accuracy” (id. at p. 461; see, e.g., State v.
 7               Mitchell (2012) 294 Kan. 469; Commonwealth v. Santoli (1997) 424
                 Mass. 837), the Sanchez court declined to reexamine its previous
 8               holdings, explaining there were a number of identifications in the
                 case, some certain and some uncertain, and therefore it was “not clear
 9               that even those [out-of-state] cases would prohibit telling the jury it
                 may consider this factor” in a case where the defendant “would
10
                 surely want the jury to consider how uncertain some of the
11               identifications were.” (Sanchez, at p. 462.) The court further stated:
                 “Any reexamination of our previous holdings in light of
12               developments in other jurisdictions should await a case involving
                 only certain identifications.” (Ibid.)
13
                 Here, as defendant accurately observes, the only witness who
14               identified him as one of the burglars did so with certainty during the
15               in-field show up and reiterated how certain he was about that
                 identification during his trial testimony. While, as in Sanchez, supra,
16               63 Cal.4th 411, defendant did not object to the eyewitness
                 identification instruction or request modification of the instruction to
17               remove the certainty factor, this instructional error claim is not
                 forfeited if the error affected his substantial rights, i.e., resulted in a
18               miscarriage of justice. (People v. Anderson, supra, 152 Cal.App.4th
19               at p. 927.) Unlike Sanchez, where there was strong evidence of the
                 defendant’s guilt independent of the identification evidence, and
20               where the defendant may well have benefitted from the instruction
                 because it highlighted those identifications that were less than
21               certain, in this case, the only evidence against defendant was the
                 identification and the fact he was detained in the area shortly after
22
                 the burglary matching the general description that same witness
23               provided to the 911 operator. However, because we are bound by our
                 Supreme Court’s decisions in Sanchez, supra, 63 Cal.4th 411 Wright,
24               supra, 45 Cal.3d 1126 and Johnson, supra, 3 Cal.4th 1183 we must
                 conclude there was no error in instructing the jury with CALCRIM
25               No. 315, including the certainty factor. (Auto Equity Sales, Inc. v.
                 Superior Court (1962) 57 Cal.2d 450, 455.) We decline to address
26
                 whether or not instructing on this factor, assuming error, would have
27               affected defendant’s substantial rights.

28    ////

                                                      10
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 11 of 18


 1

 2                    Nor may we conclude instructing on the certainty factor violated
                      defendant’s federal constitutional right to due process. In Neil v.
 3
                      Biggers (1972) 409 U.S. 188 [34 L.Ed.2d 401], the United States
 4                    Supreme Court identified several factors to consider in determining
                      the reliability of an eyewitness identification, including “the level of
 5                    certainty demonstrated by the witness. . . .” (Id. nat pp. 199-200.)
                      More recently, in Perry v. New Hampshire (2012) 565 U.S. 228 [181
 6                    L.Ed.2d 694], addressing the defendant’s due process argument
                      concerning the reliability of an identification, the high court cited the
 7
                      Neil factors, including certainty, and held these factors may properly
 8                    be considered in evaluating the reliability of an eyewitness
                      identification. (Id. at pp. 725-726 & fn. 5.) We are, of course, bound
 9                    by these decisions as well. (Auto Equity Sales, Inc. v. Superior Court,
                      supra, 57 Cal.2d at p. 455.)
10
                      The trial court did not err in instructing the jury with CALCRIM No.
11
                      315 concerning its evaluation of eyewitness testimony.
12

13    People v. Torres, slip op. at 5-8.

14            Federal habeas corpus relief does not lie for errors of state law; and a claim that a state

15    court failed to follow its own state law in regard to jury instructions given at trial does not

16    necessarily invoke a federal constitutional question. See Estelle v. McGuire, 502 U.S. 62, 71-72

17    (1991). In order to warrant federal habeas relief, a challenged jury instruction must violate due

18    process to the extent that “‘the ailing instruction by itself so infected the entire trial that the

19    resulting conviction violates due process.’” Id. (quoting Cupp v. Naughten, 414 U.S. 141, 147

20    (1973)); Dixon v. Williams, 750 F.3d 1027, 1033 (9th Cir. 2014).

21            “The burden of demonstrating that an erroneous instruction was so prejudicial that it will

22    support a collateral attack on the constitutional validity of a state court’s judgment is even greater

23    than the showing required to establish plain error on direct appeal.” Henderson v. Kibbe, 431

24    U.S. 145, 154 (1977). A defendant is not entitled to a specific instruction provided that other

25    instructions, in their entirety, adequately inform the jury of the defense theory of a case. United

26    States v. Del Muro, 87 F.3d 1078, 1081 (9th Cir. 1996).

27            A “slight possibility” that the jury misapplied the instruction is not enough to warrant

28    habeas relief. Waddington v. Sarausad, 555 U.S. 179, 191 (2009). Rather, an ambiguous
                                                           11
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 12 of 18


 1    instruction violates due process only when there is a “reasonable likelihood” that the jury has

 2    applied the challenged instruction in a way that violates the Constitution. Waddington, 555 U.S.

 3    at 190-91; Estelle, 502 U.S. at 72 & n.4 (1991). In making this determination, the reviewing

 4    court must not view the instruction in artificial isolation, but must consider it in the context of the

 5    trial record and the instructions as a whole. Estelle, 502 U.S. at 72. In other words, the court

 6    must evaluate jury instructions in the context of the overall charge to the jury as a component of

 7    the entire trial process. See Cupp, 414 U.S. at 147 (explaining that the challenged instructional

 8    error must be assessed not by focusing on the alleged faulty instruction in isolation, but by

 9    considering its effect in the context of the overall charge).

10           The state appellate court was not objectively unreasonable in denying the jury instruction

11    claim. CALCRIM No. 315 is written in neutral terms and is only one of many nonexclusive

12    factors the jury could consider in weighing the accuracy of the identification evidence. (ECF No.

13    21-4 at 73-74.) Indeed, the jury instruction begins by instructing the jury that it “must decide

14    whether an eyewitness gave truthful and accurate testimony.” (ECF No. 21-4 at 73.) Petitioner

15    fails to identify anything in the record that demonstrates the eyewitness identification instruction

16    so infected the trial that his conviction violated due process.

17           Moreover, the Supreme Court has held that

18                   the factors to be considered in evaluating the likelihood of
                     misidentification include the opportunity of the witness to view the
19                   criminal at the time of the crime, the witness’ degree of attention, the
                     accuracy of the witness’ prior description of the criminal, the level of
20                   certainty demonstrated by the witness at the confrontation, and the
                     length of time between the crime and the confrontation.
21

22    Biggers, 409 U.S. at 199-200 (emphasis added). Because some of the factors listed in CALCRIM

23    No. 315 are identified by the Supreme Court as essential factors in evaluating misidentification,

24    instructing the jury with CALCRIM No. 315 cannot amount to a federal due process violation.

25           The state court reasonably determined that petitioner’s due process rights were not

26    violated by the use of CALCRIM No. 315. Accordingly, petitioner’s first claim should be denied.
27    ////

28    ////
                                                         12
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 13 of 18


 1           B. Third Claim: Insufficiency of the Evidence

 2           Petitioner claims that there was insufficient evidence to demonstrate that the house was

 3    inhabited to support the first-degree burglary conviction. Petitioner contends that the owner of

 4    the house was selling her home, which was in escrow, and had already moved into her new home

 5    with her relatives. In addition, petitioner claims only a few belongings remained in the home,

 6    which lacked items ordinarily required, such as food, kitchen utensils, bathroom items, or clothes

 7    in bedroom closet. Neighbors thought the house was vacant because they did not see signs it was

 8    inhabited. The owner testified that she sometimes stayed overnight, but did not testify when she

 9    last stayed there or how many nights she usually stayed there, whether she intended to return, or

10    explain why she could spend the night there if the house was in escrow and she had already

11    moved to her new home.

12           Respondent argues that the state court did not unreasonably apply Jackson. Petitioner

13    does not dispute that the home owner still stayed at least part-time at the house, and that her

14    belongings remained in the house. Thus, a fair minded jurist could agree that the residence was

15    inhabited, as defined under California law. In addition, petitioner’s claim that the homeowner’s

16    evidence should be disregarded in light of the neighbors’ testimony that the home appeared

17    deserted, constitutes a reweighing of the evidence in petitioner’s favor, which violates Jackson’s

18    requirement that all conflicting evidence must be resolved in favor of the verdict.

19           The last reasoned rejection of petitioner’s claim is the decision of the California appellate

20    court on petitioner’s direct appeal. The state court addressed this claim as follows:
21                   Defendant also claims his conviction must be reduced to second
                     degree burglary because the evidence was insufficient to establish
22
                     the house was inhabited at the time of the entry. He is mistaken.
23
                     “Every person who enters any house ... with intent to commit grand
24                   or petit larceny or any felony is guilty of burglary.” (§ 459.) “Every
                     burglary of an inhabited dwelling house ... is burglary of the first
25                   degree.” (§ 460, subd. (a).) “‘[I]nhabited’ means currently being
                     used for dwelling purposes, whether occupied or not.” (§ 459.)
26
27                   “Case law has defined what constitutes an ‘inhabited dwelling house’
                     within the meaning of the burglary statutes. ‘[C]ourts have explained
28                   that the term “inhabited dwelling house” means a “structure where
                                                        13
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 14 of 18


 1               people ordinarily live and which is currently being used for dwelling
                 purposes.” ‘[Citation.] The term ‘has been analyzed in terms of
 2               whether the dwelling was being used as a residence.’ [Citation.]
 3               Factors relevant to determining whether a house is ‘inhabited’
                 include whether the owner or occupant sleeps in the house, keeps
 4               personal belongings there, and intends to continue living there.
                 [Citations.] (People v. Tessman (2014) 223 Cal.App.4th 1293, 1298
 5               (Tessman).)
 6               In Tessman, the Court of Appeal held the defendant was properly
                 convicted of first degree residential burglary where she went to an
 7
                 open house viewing and stole some items from the master bedroom.
 8               As the court explained, the owner of the house still lived there despite
                 the fact she placed the house on the market and was temporarily
 9               absent during the open house. Her belongings remained there while
                 the house was on the market for sale. She stayed there the night
10               before the open house, returned home afterwards, and did not move
11               out of the house until it was sold. Her testimony to that effect
                 “established [she] was using the house as her residence, and it
12               therefore qualified as an ‘inhabited dwelling house.’” (Tessman,
                 supra, 223 Cal.App.4th at p. 1298; see also People v. Little (2012)
13               206 Cal.App.4th 1364, 1368-1370.)
14               Here, the homeowner testified she and her daughter lived in the
                 house. While the house was in the process of being sold, they
15
                 routinely spent weekends at a relative’s house to facilitate the
16               potential buyers’ ability to see the house, but this does not negate the
                 fact they still lived there. “[A] building which is in current use as
17               living quarters but from which the owner is temporarily absent is
                 inhabited.” (People v. Lewis (1969) 274 Cal.App.2d 912, 918-919.)
18               The homeowner’s belongings also remained at the house, she was
                 there the morning of the burglary before heading to the relative’s
19
                 house for the weekend, and she did not move out until after the
20               burglary, when the sale fell through and she decided to rent out the
                 house rather than sell it. As in Tessman, supra, 223 Cal.App.4th
21               1293 the house was inhabited for purposes of the burglary statutes.
22               Nevertheless, defendant argues the facts of this case are more similar
                 to those in People v. Cardona (1983) 142 Cal.App.3d 481 (Cardona)
23
                 and People v. Burkett (2013) 220 Cal.App.4th 572 (Burkett ). In
24               Cardona, the Court of Appeal reduced a first degree burglary
                 conviction to second degree burglary where the former residents of
25               the house that was burglarized moved out of that house the day before
                 the burglary and “did not intend ever to spend another night at [that]
26               house.” (Cardona, supra, at p. 482.) In Burkett, a divided panel of
                 this court similarly reversed a first degree burglary conviction in
27
                 favor of second degree burglary where the former resident of the
28               house that was burglarized moved out two days before the burglary
                                                    14
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 15 of 18


 1                   and spent the intervening day painting and cleaning the house in
                     preparation for the homeowner to move back in, but that homeowner
 2                   did not intend to move his family into the house until two days after
 3                   the burglary occurred. (Burkett, supra, at p. 575.) We explained:
                     “Here, there is no evidence that the burglarized residence was
 4                   inhabited, that it was currently being used by someone for dwelling
                     purposes. Under established California precedent, it is not enough to
 5                   show the home was suited for use as a residence and its owner had
                     declared his [or her] intent to move in or that it had been recently
 6                   used or would be imminently used. Nor is there evidence that its
 7                   owner was merely away temporarily.” (Id. at p. 582, italics added.)

 8                   Contrary to defendant’s argument on appeal, unlike either Cardona
                     or Burkett, there is substantial evidence the homeowner and her
 9                   daughter still lived at the house at the time it was burglarized. The
                     fact that other witnesses testified it “appeared to be vacant” from the
10                   outside is immaterial. The determinative question is whether or not
11                   the homeowner intended to use the house as a residence. As we have
                     already explained, her testimony that she and her daughter lived
12                   there, coupled with the presence of their belongings in the house,
                     provides more than sufficient evidence in this regard. Nor does
13                   defendant provide any support in the record for his assertion that “she
                     must have been staying at [the relative’s house] more often than not”
14                   at the time the burglary occurred. And, more importantly, he does not
15                   provide any legal authority supporting a conclusion that this
                     purported fact would matter. Indeed, a vacation home has been held
16                   to be an inhabited dwelling for purposes of the burglary statutes
                     despite the fact people generally inhabit their primary home more
17                   often than they inhabit their vacation home. (See Burkett, supra, 220
                     Cal.App.4th at p. 580 [“both homes contain personal items, and
18                   potential for personal harm from outside intrusion exists in both
19                   homes”].)

20                   Sufficient substantial evidence supports defendant’s conviction for
                     first degree burglary.
21

22    People v. Torres, slip op. at 9-11.
23           The Supreme Court has held that when reviewing a sufficiency of the evidence claim, a

24    court must determine whether, viewing the evidence and the inferences to be drawn from it in the

25    light most favorable to the prosecution, any rational trier of fact could find the essential elements

26    of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). A

27    reviewing court “faced with a record of historical facts that supports conflicting inferences must

28    presume -- even if it does not affirmatively appear in the record -- that the trier of fact resolved
                                                         15
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 16 of 18


 1    any such conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326. State

 2    law provides “for ‘the substantive elements of the criminal offense,’ but the minimum amount of

 3    evidence that the Due Process Clause requires to prove the offense is purely a matter of federal

 4    law.” Coleman v. Johnson, 566 U.S. 650, 655 (2012) (quoting Jackson, 443 U.S. at 319).

 5           As the Supreme Court has stated,

 6                   Jackson . . . makes clear that it is the responsibility of the jury -- not
                     the court -- to decide what conclusions should be drawn from
 7                   evidence admitted at trial. A reviewing court may set aside the jury’s
                     verdict on the ground of insufficient evidence only if no rational trier
 8                   of fact could have agreed with the jury. What is more, a federal court
                     may not overturn a state court decision rejecting a sufficiency of the
 9                   evidence challenge simply because the federal court disagrees with
                     the state court. The federal court instead may do so only if the state
10                   court decision was “objectively unreasonable.”
11    Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam) (quoting Renico v. Lett, 559 U.S. 766, 773

12    (2010)).

13           Here, the decision of the California Court of Appeal is both reasonable and supported by

14    the record. This court is bound by the state appellate court’s determination that the homeowner’s

15    testimony that she and her daughter lived there, along with the presence of their belongings in the

16    house,3 was substantial evidence the home was inhabited under California state law. See

17    Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (a fundamental principle of our federal

18    system is “that a state court's interpretation of state law, including one announced on direct appeal

19    of the challenged conviction, binds a federal court sitting in habeas corpus”).

20           Viewing the record in the light most favorable to the prosecution, a rational trier of fact
21    could have found true beyond a reasonable doubt that the house where the offense occurred was

22    an inhabited dwelling. The contrary evidence petitioner points to was before the jury, who

23    assessed all of the evidence. This court is precluded from re-weighing the evidence or re-

24    assessing witness credibility.4 Schlup v. Delo, 513 U.S. 298, 330 (1995). While it might have

25    3
        See testimony of homeowner Shabanou Cashkouli. (ECF No. 21-3 at 88-89, 91, 93, 94-95, 98
26    (direct); 95-96 (cross examination); 111-12 (re-direct); 112 (recross-examination).)
      4
27      It is also well-settled under federal law, like California law, that the testimony of even a single
      witness is sufficient to support a conviction under the Jackson standard. See, e.g., Bruce v.
28    Terhune, 376 F.3d 950, 957-58 (9th Cir. 2004) (testimony of single witness sufficient to uphold
                                                          16
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 17 of 18


 1    been possible to draw a different inference from other evidence, this court is required to resolve

 2    any conflict in favor of the prosecution. See Jackson, 443 U.S. at 326.

 3           “When the deference to state court decisions required by § 2254(d) is applied to the state

 4    court’s already deferential review,” Cavazos, 565 U.S. at 7, the court finds that the state court’s

 5    decision denying petitioner’s sufficiency of evidence claim with respect to the inhabited dwelling

 6    element was not contrary to, or an unreasonable application of, clearly established federal law.

 7    The decision was not “so lacking in justification that there was an error well understood and

 8    comprehended in existing law beyond any possibility for fair minded disagreement.” Richter,

 9    562 U.S. at 103. Accordingly, petitioner is not entitled to habeas relief on his third claim, and it

10    should be denied.

11    VI. Conclusion

12           Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of

13    habeas corpus be denied.

14           These findings and recommendations are submitted to the United States District Judge

15    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

16    being served with these findings and recommendations, any party may file written objections with

17    the court and serve a copy on all parties. Such a document should be captioned “Objections to

18    Magistrate Judge’s Findings and Recommendations.” If petitioner files objections, he shall also

19    address whether a certificate of appealability should issue and, if so, why and as to which issues.

20    A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has made a
21    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Any

22    response to the objections shall be filed and served within fourteen days after service of the

23    objections. The parties are advised that failure to file objections within the specified time may

24    ////

25    ////

26    ////
27

28    conviction under Jackson); United States v. McClendon, 782 F.2d 785, 790 (9th Cir. 1986).
                                                     17
     Case 2:18-cv-03136-MCE-KJN Document 25 Filed 10/27/20 Page 18 of 18


 1    waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2    1991).

 3    Dated: October 27, 2020

 4

 5
      /torr3136.157
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       18
